Case 3:20-cv-00502-DMS-AHG Document 13 Filed 12/17/20 PageID.158 Page 1 of 4




  1   STROOCK & STROOCK & LAVAN LLP
      BRIAN C. FRONTINO (State Bar No. 222032)
  2   DAVID W. MOON (State Bar No. 197711)
      GAGANJYOT K. SANDHU (State Bar No. 327279)
  3   2029 Century Park East, 18th Floor
      Los Angeles, CA 90067-3086
  4   Telephone: 310.556.5800
      Facsimile: 310.556.5959
  5   Email:     lacalendar@stroock.com
                 bfrontino@stroock.com
  6              dmoon@stroock.com
                 gsandhu@stroock.com
  7
      Attorneys for Plaintiffs
  8    AMERICAN EXPRESS NATIONAL BANK and
       AMERICAN EXPRESS TRAVEL RELATED
  9    SERVICES COMPANY, INC.
10
                              UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
13    AMERICAN EXPRESS NATIONAL                  )   Case No. 3:20-CV-00502-DMS-AHG
      BANK and AMERICAN EXPRESS                  )
14    TRAVEL RELATED SERVICES                    )
      COMPANY, INC.                              )   Assigned:     Hon. Dana M. Sabraw
15                                               )                 Hon. Allison H. Goddard
                     Plaintiffs,                 )
16                                                   JOINT MOTION FOR
              v.                                 )
                                                 )   CONTINUANCE OF EARLY
17                                                   NEUTRAL EVALUATION
      OWEN MESSAC, SWAGG SEATS                   )   CONFERENCE
18    INC. and Does 1 through 20, inclusive.     )
                                                 )   [Declaration of Brian C. Frontino
19                   Defendants.                 )   submitted concurrently herewith]
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22                                               )
23
24
25
26
27
28
                     JOINT MOTION FOR CONTINUANCE OF EARLY NEUTRAL EVALUATION CONFERENCE
                                                               Case No. 3:20-CV-00502-DMS-AHG
      MIA 31480566
                                                                 Case 3:20-cv-00502-DMS-AHG Document 13 Filed 12/17/20 PageID.159 Page 2 of 4




                                                                     1            Plaintiffs American Express National Bank and American Express Travel
                                                                     2    Related Services Company, Inc. (together, “American Express”) and defendants
                                                                     3    Owen Messac (“Messac”) and Swagg Seats Inc. (“Swagg Seats”) (together,
                                                                     4    “Defendants”) (collectively, the “Parties”), by and through their respective counsel
                                                                     5    of record, hereby jointly move this Court for an Order continuing the early neutral
                                                                     6    evaluation conference (the “ENE Conference”) currently set for January 27, 2021, at
                                                                     7    9:30 a.m., and in support thereof state as follows:
                                                                     8            After adjourning the December 4, 2020 ENE Conference, American Express’s
                                                                     9    representative realized they had a pre-existing conflict on that date that cannot be
                                                                          resolved. Accordingly, counsel for American Express called the Clerk of this Court
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   in an attempt to clear additional dates. Counsel for American Express was advised
                                Los Angeles, California 90067-3086




                                                                     12   that the Court did not have any availability before January 27, 2021, and that the
                                     2029 Century Park East




                                                                     13   Parties should speak amongst themselves and propose later dates for the Court to
                                                                     14   consider.
                                                                     15           The Parties have conferred and are available to attend an ENE on February 1,
                                                                     16   2, 3, 4, 5, 8, 9, 10, 11, 12, 2021 at any time that is convenient for the Court.
                                                                     17           In the interim, the Parties continue to engage in informal settlement
                                                                     18   discussions and anticipate mutually producing documents in advance of the ENE in
                                                                     19   an attempt to further those discussion.
                                                                     20           The Parties have not previously requested any extensions regarding the ENE,
                                                                     21   and this request is made in good faith and not for purposes of delay.
                                                                     22           Pursuant to the Court’s December 4, 2020 Order and Your Honor’s Civil
                                                                     23   Pretrial Procedures, the ENE Conference may be continued upon a showing of good
                                                                     24   cause. Here, and as set forth above, good cause for a continuance exists to maintain
                                                                     25   continuity of the parties’ settlement discussions at the ENE Conference.
                                                                     26   //
                                                                     27   //
                                                                     28
                                                                                         JOINT MOTION FOR CONTINUANCE OF EARLY NEUTRAL EVALUATION CONFERENCE
                                                                                                                                   Case No. 3:20-CV-00502-DMS-AHG
                                                                          MIA 31480566
                                                                 Case 3:20-cv-00502-DMS-AHG Document 13 Filed 12/17/20 PageID.160 Page 3 of 4




                                                                     1            Accordingly, the Parties respectfully request that the ENE Conference be
                                                                     2    continued from January 27, 2021, at 9:30 a.m., to any date on February 1, 2, 3, 4, 5,
                                                                     3    8, 9, 10, 11, 12, 2021.
                                                                     4
                                                                          Dated: December 17, 2020                STROOCK & STROOCK & LAVAN LLP
                                                                     5                                            BRIAN C. FRONTINO
                                                                                                                  DAVID W. MOON
                                                                     6                                            GAGANJYOT K. SANDHU
                                                                     7                                            By:            /s/ Brian C. Frontino
                                                                     8                                                            Brian C. Frontino

                                                                     9                                            Attorneys for Plaintiffs
                                                                                                                       AMERICAN EXPRESS NATIONAL
                                                                                                                       BANK and AMERICAN EXPRESS
STROOCK & STROOCK & LAVAN LLP




                                                                     10                                                TRAVEL RELATED SERVICES
                                                                     11                                                COMPANY, INC.
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                          Dated: December 17, 2020                SMALL LAW PC
                                                                     13                                           WILLIAM F. SMALL
                                                                     14                                           By:             /s/ William F. Small
                                                                     15                                                            William F. Small
                                                                     16                                           Attorneys for Defendants
                                                                                                                       OWEN MESSAC and
                                                                     17                                                SWAG SEATS INC.
                                                                     18
                                                                                                       ECF Signature Certification
                                                                     19
                                                                                  Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                                                                     20
                                                                          Policies and Procedures Manual, I hereby certify that the content of this document is
                                                                     21
                                                                          acceptable to William F. Small, counsel for Defendants, and that I have obtained
                                                                     22
                                                                          Mr. Small’s authorization to affix his electronic signature to this document.
                                                                     23
                                                                     24   Dated: December 17, 2020                             /s/ Brian C. Frontino
                                                                                                                                 Brian C. Frontino
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                         JOINT MOTION FOR CONTINUANCE OF EARLY NEUTRAL EVALUATION CONFERENCE
                                                                                                                                   Case No. 3:20-CV-00502-DMS-AHG
                                                                          MIA 31480566
                                                                 Case 3:20-cv-00502-DMS-AHG Document 13 Filed 12/17/20 PageID.161 Page 4 of 4




                                                                     1                               CERTIFICATE OF SERVICE
                                                                     2            I hereby certify that, on December 17, 2020, copies of the foregoing JOINT
                                                                     3    MOTION FOR CONTINUANCE OF EARLY NEUTRAL EVALUATION
                                                                     4    CONFERENCE were filed electronically and served by U.S. Mail on anyone unable
                                                                     5    to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
                                                                     6    operation of the court’s electronic filing system or by facsimile to anyone unable to
                                                                     7    accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
                                                                     8    access this filing through the court’s EM/ECF System.
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10                                               By:          /s/ Brian C. Frontino
                                                                                                                                   Brian C. Frontino
                                                                     11
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                       1
                                                                                                                                             CERTIFICATE OF SERVICE
                                                                                                                                           Case No. 3:19-cv-01622-W-AHG
                                                                          MIA 31480566
